Citation Nr: 1548039	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-28 176	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for anxiety and depression.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1952 to April 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These matters were previously before the Board in December 2014, at which time the Board remanded the claims to schedule the Veteran for a videoconference hearing.  In a June 2015, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e) (2015).  Accordingly, the case was returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that there are outstanding VA treatment and private records.  In March 2013 and June 2013 correspondences, the Veteran's then attorney stated that he had received treatment records from the Louis A. Johnson VAMC dated from November 6, 2012 through February 19, 2013 and from March 14, 2013 through March 28, 2013.  He further requested that VA obtain and associate those records with the claims file.  To date, the most recent VA records in the claims file are dated in November 2012.  Additionally, VA treatment records indicate that the Veteran was treated by a private family physician named Dr. Lowers.  To date, treatment records from Dr. Lowers have not been obtained.  Accordingly, on remand all outstanding VA and private treatment records must be obtained.  

With regard to the Veteran's increased rating claims, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing new medical examinations when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In a July 2014 statement, the Veteran's then attorney indicated that the Veteran had been prescribed new hearing aids due to his worsening hearing.  As the July 2014 statement indicates the Veteran's hearing loss may have worsened since his last VA examination in March 2013, on remand the Veteran should be provided a contemporaneous VA examination to determine the current severity of his hearing loss.  With regard to the Veteran's claim for an increased rating for his acquired psychiatric disorder, given the passage of time since the Veteran's last VA psychiatric examination and the fact that the Board is remanding the Veteran's claim for other development, for the sake of thoroughness and efficiency, the Veteran should be provided a contemporaneous examination to assess the nature and severity of his anxiety and depression.

With regard to the Veteran's TDIU claim, the Veteran has not been provided VCAA notice.  Additionally, to date, the AOJ has not requested employment information from the employers detailed on the Veteran's April 2013 VA Form 21-8940.  Accordingly, on remand, the Veteran must be provided proper VCAA notice regarding his TDIU claim, and the AOJ must request employment information from the employers listed on the Veteran's VA Form 21-8940.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records dated from November 2012 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his disabilities on appeal, to include the records from Dr. Lowers.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran VCAA notice as to the issue of entitlement to a TDIU for a service-connected disability.

4.  With any assistance necessary from the Veteran, obtain information from the Veteran's former employers detailed in his April 2013 VA Form 21-8940 regarding whether he required any special accommodations and the reason the employment relationship ended.

5.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected hearing loss.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria, to include detailing any functional impairment from the Veteran's hearing loss.  The examiner is also requested to detail any occupational impairment caused by the Veteran's hearing loss and tinnitus.  

6.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his service connected psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

The examiner is also requested to address the functional effects the the Veteran's service-connected anxiety and depression alone or in combination with his hearing loss and tinnitus, have on his ability to secure or follow a substantially gainful occupation.  The examiner should not consider the Veteran age or any non-service connected disabilities when addressing the functional effects.

7.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2015) is not met for a schedular TDIU rating, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




